Citation Nr: 1213815	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO. 08-17 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for tremors of the upper extremities. 

2. Entitlement to service connection for bilateral degenerative joint disease ("DJD") of the knees. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel




INTRODUCTION


The Veteran had active service from August 1959 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the claims as listed above. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The record is not ready for appellate review of the issue on appeal. The following further development is required. 

With regard to the Veteran's claim for tremors, he contends that his diagnosed tremors of the upper extremities existed prior to service and were aggravated beyond their natural progression as a result of increased anxiety in service. 

Generally, a veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003. A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011). 

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service incurrence for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder. Paulson v. Brown, 7 Vet. App. 466, 468 (1995). In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply. Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010). "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"). It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)). 

VA's General Counsel has held that to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304 , 3.306(b) (2011). 

The Veteran's initial entrance examination is not of record. However, evidence suggests that the Veteran's tremors existed prior to service. At his January 1962 reenlistment examination, he reported that he had been "nervous" and had hand tremors all his life. In an October 1962 service treatment record ("STR"), the Veteran reported having hand tremors his whole life. Further, in his December 2006 Notice of Disagreement, he stated that he intended to establish aggravation and "not causation." However, under 38 C.F.R. § 3.304(b)(3), signed statements of veterans relating to the origin or incurrent of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact and other evidence will be considered as though such statement were not of record. 38 C.F.R. § 3.304(b)(3).

There are two medical opinions of record: a private opinion from Dr. S. M. and the opinion of the March 2008 VA examiner.  Neither of them apply the proper evidentiary standard. On remand, the Veteran must undergo another VA examination and the examiner must use the proper evidentiary standard when rendering an opinion. 

The Veteran contends that working 14 hour days as a cook in the Navy caused his DJD of the knees. VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. 

The record is sparse regarding his knee disability. He submitted a May 2006 statement from M. D., a physician's assistant. M. D. stated that the Veteran was a patient at his practice and that he had severe DJD of both knees. This satisfies the first element set forth in McLendon. M. D. believed "...that standing 14 hours a day on a ship could have contributed somewhat to the degenerative status of [the Veteran's] knees; however, he does understand that genetics also [plays a role] as well as any injuries he could have had in the past." The Veteran's STRs show that he worked as a cook onboard ships for many years. In his October 2006 claim, the Veteran stated that his knee condition began in 1977, while he was still on active duty. This evidence meets the low threshold required to satisfy the second and third elements set forth in McLendon. Lastly, records from M. D.'s practice have not been obtained, nor have any other treatment records regarding his knees. The record is insufficient for the Board to make an informed decision in his appeal. Thus, a VA examination is required. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

Further, if the Veteran was diagnosed with DJD of the knees during service or it manifested to a compensable degree within one year of separation, he may be entitled to service connection on a presumptive basis. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Therefore, a remand is necessary both to obtain records for the treatment of his DJD of the knees and for an examination to be scheduled. 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file, specifically those from M. D., a physician's assistant at Atlantic Orthopedics and Dr. S. M., his private physician. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. Review the claims file and ensure the development actions have been conducted and completed. Then, schedule the Veteran for an examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran has tremors of the upper extremities that were incurred in or aggravated during active service, or are otherwise related to any incident of service.
 
The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has tremors of the upper extremities that were incurred in or aggravated by his period of active service. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The Veteran's STRs from January 1962, October 1962, and June 1967 noting a history of tremors throughout his life. 

ii) A June 1967 STR noting that the Veteran's tremors increased when confronted with authority figures. 

iii) STRs from the Veteran's psychiatric treatment in February and March 1967, February 1968, September 1977, and March 1979. 

iv) Dr. S M.'s statement that the Veteran's tremors increased with anxiety. 

v) The report of the March 2008 VA examination. 

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

e) An opinion is required as to whether the Veteran's tremors were aggravated by service. It has already been determined that there is clear and unmistakable evidence that the tremors existed prior to service and so an opinion is not required to that extent. 

After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following question:

i) Apart from the Veteran's in-service report of having had tremors prior to his entrance onto active military duty, can it be found as medically undebateable (i.e., as can be seen from any diagnostic, clinical, or other testing) to indicate that the Veteran had a disorder characterized by tremors prior to his acceptance onto active military duty? 

ii) If it is medically undebateable that the Veteran's tremors were present prior to active military service, on the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's tremors were not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

g) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. Schedule the Veteran for joints examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran has DJD of the knees that had its onset or was aggravated during active service, or manifested to a compensable degree within one year of active service, or is otherwise related to any incident of service.

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has DJD of the knees as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) M. D.'s May 2006 statement in support of the Veteran's claim. 

ii) The Veteran's STRs noting that he served as a cook.

iii) The Veteran's October 2006 VA Form 21-526 wherein he noted that his knee disability had its onset in 1977. 

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

e) The examiner must provide an opinion as to whether the Veteran's DJD of the knees began during active service, or is related to any incident of service, or had its onset within one year of separation from service.

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

g) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


